Opinion,
Me. Chief Justice Paxson :
It was held in Montgomery Co. v. Bridge Co., 110 Pa. 54, that where a bridge is taken by a county for public use, under the act of May 8, 1876, P. L. 181, the measure of damages is the value of the property to the owners, not to the county taking it, and that such value is to be ascertained, not only by the cost of the structure, but also by the value of its franchises. The value of its franchises depends largely upon its earning capacity. A bridge, as was observed in the case cited, is a peculiar kind of property, and seldom has a market value. The value of its capital stock may, and generally does indicate, *375with some accuracy, the value of its franchises. Hence, in an action against a county for taking a bridge, the cost or value of the structure, the amount of net tolls, and the market value of its capital stock are all elements to be considered in ascertaining the value of the bridge and its corporate franchises. No one of these elements, standing alone, would, in all cases, furnish a test; considered together, they will seldom fail to lead to a satisfactory result.
The first three assignments may be considered together. The witness, L. G. Brown, was asked as to the value of the bridge, by which I understand to be meant the superstructure only. This was objected to, on the ground that Brown, having contracted for the erection of the bridge, should have been asked as to the contract price. We do not think this objection well taken. The true question was the value of the bridge, not what it cost. The contractor may have taken it at too low a figure, or the owner may have paid too much. The county is entitled to pay for it at its actual value at the time of taking.
The fourth and fifth assignments allege that the court below erred in rejecting evidence in reference to the cost of certain repairs to the bridge. The evidence was clearly irrelevant, and properly rejected.
The sixth assignment is more serious. The defendant offered a certified copy of the return made by the bridge company of the value of its capital stock to the auditor general, under oath, from the year 1881 up to the present time. This was offered for the purpose of showing the value of the capital stock as made for the company under oath by its officers. The capital stock represents the property and franchises of the corporation, and, as before observed, is an element to ascertain the damages. The plaintiff had given in evidence, to show the value of the capital stock or franchises, the receipts from tolls for 1884-89. It was clearly competent, therefore, for the defendant to show the value placed by the company upon its own stock, a valuation made upon the oath of its officers. It is no answer to this to say that the return was made by the officers, and not by the stockholders. The officers were the duly constituted agents or representatives of the latter, and their act was the act of the corporation itself. The return was made in pursuance of the act of assembly, and was the official act of the corporation. *376Hence we need not discuss the cases cited as to the power of an agent to bind his principal by his declarations. They are not relevant. While this return does not conclude the bridge company upon the question of value, it is nevertheless competent evidence for the consideration of the jury, and is moreover important. The difference between the verdict and the valuation placed upon its property by the company, under the oath of its officers, is so great as to justify the suggestion that the verdict was too large, or the company has undervalued its property to escape taxation.
What has been said covers the seventh assignment. The eighth assignment is not sustained. It was not relevant to show what the county could have erected a new bridge for, at this or some other point. The county might have erected a new bridge, but it preferred to take the bridge of the plaintiff, and must pay for it at its value to the latter.
The remaining assignments refer to the charge of the court, and are not sustained. The learned judge said, in answer to the defendant’s first point: “ If the jury finds that the property was liable to destruction from flood or ice, this may be considered to the extent that this liability decreased the value of the property.” This was an affirmance of the point, but the defendant complains that it was not strong enough, and that the learned judge should have instructed the jury that they must consider the matters referred to, instead of that they may do so. This is somewhat of a refinement. The jury could not fail to have understood that, if the liability to destruction from flood and ice lessened the value of the property, their verdict should be reduced to that extent.
The judgment is reversed, and a venire facias de novo awarded.